DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, in the reply filed on 01/14/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hen (NPL: “JUWL: Third dimension for touch devices” with corresponding videos JUWL Interactive Hologram HD and CeBIT-Highlight JUWL).
Regarding claim 1, Hen teaches a hologram display system comprising:

    PNG
    media_image1.png
    731
    1287
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    812
    1276
    media_image2.png
    Greyscale
a hologram apparatus including a sheet folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See screenshot below: JUWL Interactive Hologram Hd, 0:10-0:21; “JUWL is currently available in three different variants: from a simple punch variant to an interactive pop-up solution”); and


    PNG
    media_image3.png
    815
    1290
    media_image3.png
    Greyscale
display, on a screen of the consumer device, holographic interactive content that is related to the hologram apparatus (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07),

    PNG
    media_image4.png
    718
    1278
    media_image4.png
    Greyscale
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07), and

    PNG
    media_image5.png
    729
    1287
    media_image5.png
    Greyscale
change the display of at least a portion of the holographic interactive content based on the detected interaction (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 3, Hen teaches the hologram display system of Claim 1, as above.
Hen further teaches additional instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website to display the holographic interactive content in a web browser; or access a content server to display the holographic interactive content in a media player or an application (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 4, Hen teaches the hologram display system of Claim 3, as above.
Hen further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the content server using the electronic address (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07; CeBIT-Highlight JUWL, translated: “Juwl 
Regarding claim 5, Hen teaches the hologram display system of Claim 1, as above.

    PNG
    media_image6.png
    771
    1286
    media_image6.png
    Greyscale
Hen further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (CeBIT highlight JUWL: Third dimension for touch devices: “JUWL expands every touch device into a 360° interactive hologram illusion”; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 6, Hen teaches the hologram display system of Claim 5, as above.
Hen further teaches that the capacitance sensing is related to interaction with the mobile hologram apparatus (CeBIT highlight JUWL: Third dimension for touch devices: “JUWL expands every touch device into a 360° interactive hologram illusion”; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The 
Regarding claim 7, Hen teaches the hologram display system of Claim 5, as above.
Hen further teaches that the capacitance sensing is related to interaction with the screen of the consumer device (CeBIT highlight JUWL: Third dimension for touch devices: “JUWL expands every touch device into a 360° interactive hologram illusion”; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 8, Hen teaches the hologram display system of Claim 5, as above.
Hen further teaches that the detection of the interaction is via image recognition performed using a camera of the consumer device (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 9, Hen teaches the hologram display system of Claim 1, as above.
Hen further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 10, Hen teaches the hologram display system of Claim 9, as above.
Hen further teaches that the instructions cause the holographic interactive content to be at least one of rotated, enlarged, or zoomed-in/out responsive to the detected interaction (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 11, Hen teaches the hologram display system of Claim 9, as above.
.
Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUWL (NPL: “Interactive Hologram” and JUWL Interactive Hologram Hd).
Regarding claim 1, JUWL teaches a hologram display system comprising:
a hologram apparatus including a sheet folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See screenshots above: JUWL Interactive Hologram Hd, 0:10-0:21; “PopUp - interactive / foldable”); and
instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
display, on a screen of the consumer device, holographic interactive content that is related to the hologram apparatus (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “The 360° holographic illusion is created through the reflection of the device in the pyramids surface”),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”), and
change the display of at least a portion of the holographic interactive content based on the detected interaction (“Real time interaction is possible due to special sensors tracking the position of 
Regarding claim 3, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches additional instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website to display the holographic interactive content in a web browser; or access a content server to display the holographic interactive content in a media player or an application (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 4, JUWL teaches the hologram display system of Claim 3, as above.
JUWL further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the content server using the electronic address (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 5, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 6, JUWL teaches the hologram display system of Claim 5, as above.
JUWL further teaches that the capacitance sensing is related to interaction with the mobile hologram apparatus (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time 
Regarding claim 7, JUWL teaches the hologram display system of Claim 5, as above.
JUWL further teaches that the capacitance sensing is related to interaction with the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 8, JUWL teaches the hologram display system of Claim 5, as above.
JUWL further teaches that the detection of the interaction is via image recognition performed using a camera of the consumer device (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 9, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 10, JUWL teaches the hologram display system of Claim 9, as above.
JUWL further teaches that the instructions cause the holographic interactive content to be at least one of rotated, enlarged, or zoomed-in/out responsive to the detected interaction (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 11, JUWL teaches the hologram display system of Claim 9, as above.
JUWL further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Claim(s) 1, 3-4, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornford (U.S. PG-Pub No. 2015/0338674).
Regarding claim 1, Cornford teaches a hologram display system comprising:
a hologram apparatus including a sheet folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See e.g. Figs. 1-12; Paragraphs 0031-0033); and
instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
display, on a screen of the consumer device, holographic interactive content that is related to the hologram apparatus (See e.g. Figs. 10-12; Paragraphs 0014-0016),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 10-12; Paragraphs 0014-0016), and
change the display of at least a portion of the holographic interactive content based on the detected interaction (See e.g. Figs. 10-12; Paragraphs 0014-0016: “The power and electronics of the smart device may also be used to operate automatic light attenuation, sound and other electronic functions applied to the device to enhance the Q3D experiences. A software program operating on the smart device is used to identify, select, center and split 2D images that are displayed on the smart device to generate Q3D experiences with the display. These Q3D experiences that appear to be in the interior of the display are best viewed horizontally from a side perspective and from any side of the polygon display that may be rotated to enhance the Q3D experiences shown in FIGS. 11A and 11B. The software also functions to split 2D images into sets of mirror images that equal the number of facets of the 
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 3, Cornford teaches the hologram display system of Claim 1, as above.
Cornford further teaches additional instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website to display the holographic interactive content in a web browser; or access a content server to display the holographic interactive content in a media player or an application (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 4, Cornford teaches the hologram display system of Claim 3, as above.
Cornford further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the content server using the electronic address (See e.g. Figs. 10-12; Paragraphs 0014-0016: “The software also functions to split 2D images into sets of mirror images that equal the number of facets of the display polygon and orients these at 45 degrees to the rectangular orientation of the smart device screen to optimize the Q3D image size experience”).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 9, Cornford teaches the hologram display system of Claim 1, as above.
Cornford further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 10, Cornford teaches the hologram display system of Claim 9, as above.
Cornford further teaches that the instructions cause the holographic interactive content to be at least one of rotated, enlarged, or zoomed-in/out responsive to the detected interaction (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 11, Cornford teaches the hologram display system of Claim 9, as above.
Cornford further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 10-12; Paragraphs 0014-0016.
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hen, JUWL, or Cornford in view of Ward (U.S. Patent No. 6,497,601).
Regarding claim 2, Hen, JUWL, and Cornford each teaches the hologram display system of Claim 1, as above.
Cornford further teaches that the structure is an elastic structure configured to cause the frustum structure to self-actuate from the compressed state to the uncompressed state (Paragraphs 0012-0013, 0030, and 0034).
Hen, JUWL, and Cornford fail to explicitly disclose that the hologram apparatus further includes an elastic band positioned about the base section of the frustum structure at the preformed creases that are located at respective junctions between the base section and each of the side sections, and configured to cause the frustum structure to self-actuate from the compressed state to the uncompressed state.
However, Ward teaches a folding three dimensional construction comprising a sheet folded along preformed creases into a structure having a base section (155) and a top section (15) connected by side sections (50, 105), and an elastic band (195, 210, 215, 230, 235, 250) positioned about the base of the structure at preformed creases that are located at respective junctions between the base section and each of the side sections (See e.g. Figs. 3-4, 6-7, and 12; C. 5, L. 24-56: “The fourth tensioning portion 250 is joined at an attaching edge 255 to the bottom edge 175 of the square back side 155 and 
Ward teaches this elastic band positioned about the base of the structure at preformed creases to provide “a construction that can be readily collapsed into a flattened square for ease of transport and storage” and “is easily erected from its flat storage shape without undue skill or complex instructions” (C. 2, L. 13-24).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mobile hologram apparatus of Hen, JUWL, or Cornford with the elastic band positioned about the base of the structure at preformed creases taught by Ward to provide “a construction that can be readily collapsed into a flattened square for ease of transport and storage” and “is easily erected from its flat storage shape without undue skill or complex instructions,” as in Ward (C. 2, L. 13-24), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CeBIT 2016 (NPL titled: “An interactive hologram for smartphones and tablets”) teaches a hologram display system reading on the claimed invention.
Iwamoto (Japanese Pub No. 2017-215379) teaches a three-dimensional hologram display sheet of a similar configuration.
Iwamoto (Japanese Pub No. 2017-058620) teaches a novelty article for video display provided with a program on a smartphone for displaying a 3D hologram.
Hen (German Pub No. DE 102015217889) teaches a method for generating a hologram for presenting media content in pyramid-shaped object, involving reproducing image information on a touch screen in dependence on determined position of the holograph relative to the touch screen.
Hluchan (U.S. Patent No. 7,793,446) teaches an advertising/promotional display system having a similar construction.
Grauzinis (U.S. PG-Pub No. 2014/0355114) teaches a holographic display extension for portable device having a similar construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896